Order entered November 20, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01002-CV

               VALPAK DIRECT MARKETING SYSTEMS, INC., Appellant

                                                 V.

                            COLONIAL SAVINGS, F.A., Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-03570-2018

                                             ORDER
       Before the Court is appellant’s November 19, 2018 unopposed motion to supplement its

brief. Appellant explains in its motion that, at a status hearing on October 15, 2018, the trial

court made a ruling that moots the arguments made in sections IV, V, VI, and VII of its original

brief. We GRANT the motion to the extent that we ORDER appellant to file an amended brief

by November 30, 2018.

       Also before the Court is appellee’s November 16, 2018 unopposed second motion for an

extension of time to file a brief. In light of the fact that appellant will file an amended brief, we

GRANT the motion and extend the time to December 20, 2018.

                                                       /s/    ADA BROWN
                                                              JUSTICE